DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/22 has been entered.
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not fully persuasive. 
Applicant argues that Green does not teach that the substrate will always be in contact with the subsurface. However, this is not required by the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 15 and 17-22 are drawn to a device, and since it is not clear if these claims were meant to be drawn to the combination, the following rejection drawn to the device is presented.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 15, and 17-22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Green (US 2006/283555).
Green teaches a combination of a device for carrying a substrate (21) and a clamping sheet, the device being used for clamping the substrate against a clamping sheet (Figure 6), wherein the clamping sheet comprises a flexible and bendable material (paragraphs 0080, 0081, and 0085) with a length being measured between longitudinal ends of the clamping sheet, wherein coupling members (163, 164) are provided at longitudinal ends of the clamping sheet, the coupling members comprising rods protruding in the width direction of the clamping sheet, and wherein the device comprises: first recesses, created by folding ends (175), for receiving rods of a first width side that are positioned at opposite longitudinal ends of the clamping sheet (Figure 20) and second recesses, created by folding ends (176), for receiving rods of a second width side that are positioned at opposite longitudinal ends of the clamping 
With respect to claim 15, Green teaches that at a position between the first recesses and the second recesses, an opening is provided for receiving therein a retaining member of the substrate (Figures 10 and 17).
With respect to claim 17, Green teaches that the opening is located at a position between the support member and the recesses (next to “191” - Figure 20).
With respect to claim 18, it is inherent that Green would provide recesses for receiving the ends of the rods of the clamping sheet are substantially uniformly distributed with respect to the supports the device in order to provide stability to the device when placed on a surface supporting the device and the substrate, as a method of using the device can be carried out by one hand (paragraph 0075 and 0077).
With respect to claims 19, 20, 21, and 22, the clamping sheet is not a part of the device. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115).
Claims 23-26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Green.
Green teaches a method for clamping against a substrate a heat transfer sheet, the method comprising the steps of:

positioning over the heat transfer sheet a flexible and stretchable clamping sheet (181) having a width and a length situated between longitudinal ends of the clamping sheet, wherein coupling members are provided at the longitudinal ends of the clamping sheet and are projecting in the width direction of the clamping sheet, and wherein the width of the clamping sheet is directed in a height direction of the substrate (Figures 7-11);
stretching the clamping sheet around the substrate and moving the coupling members towards each other (paragraph 0080); and
interconnecting the coupling members;
wherein the method the coupling is performed by means of a device comprising first recesses for accommodating rods of a first width side positioned on opposite longitudinal ends of the clamping sheet and comprising second recesses for accommodating rods of a second width side positioned on opposite longitudinal ends of the clamping sheet, and which also comprises a support member (202) for carrying the device and the substrate, and the method further comprises supporting the device (Figure 17).
With respect to claim 24, Green teaches placing rods of a first width side that are positioned at opposite longitudinal ends of the clamping sheet near a bottom side of the substrate and placing rods of a second width side that are positioned at opposite longitudinal ends of the clamping sheet near a top side of the substrate; clamping the clamping sheet around at least a part of the circumference of the substrate; and mutually coupling rods of a 
With respect to claim 25, Green teaches placing the device and the substrate and the clamping sheet and the heat transfer sheet clamped around the substrate in an oven, wherein the device supports on a bottom in the heating device (paragraph 0068; Figures 6 and 8).
With respect to claim 26, Green teaches disconnecting the coupling members and removing the clamping sheet and the heat transfer sheet from the substrate after heating the device and the substrate in the heating device for a predetermined time (paragraphs 0075-0077).
With respect to claim 28, Green teaches disconnecting the coupling members and removing the clamping sheet and the heat transfer sheet from the substrate after heating the device and the substrate in the heating device for a predetermined time (paragraphs 0075-0077).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SONYA M SENGUPTA/             Primary Examiner, Art Unit 1745